ICJ_171_ArbitralAward1899_GUY_VEN_2020-12-18_JUD_01_PO_06_EN.txt.                       515 	




                                DISSENTING OPINION OF JUDGE GEVORGIAN



                         Disagreement with the Court’s finding that the Court has jurisdiction —
                      The Court has not established that Venezuela has provided unequivocal consent to
                      the Court’s jurisdiction — The Secretary‑General’s choice of means of settlement
                      under Article IV (2) of the Geneva Agreement is not legally binding upon the
                      Parties — The Court’s textual analysis of Article IV (2) does not establish that
                      the Secretary-­General’s choice is binding — The object and purpose of the Geneva
                      Agreement is best understood as facilitating an agreed resolution of the dispute —
                      The Court ignores language in the Geneva Agreement which contradicts
                      its conclusion — The documents referred to by the Court do not support the
                      view that the Secretary‑General’s choice of the means of settlement is legally
                      binding — Other reasons given by the Court for finding the required consent are
                      unconvincing.


                         1. I have joined the Court’s unanimous finding that it lacks jurisdiction
                      to entertain the claims of the Co‑operative Republic of Guyana (herein­
                      after “Guyana”) which arise from events that occurred after the signature
                      of the Geneva Agreement. However, I disagree with the Court’s conclu-
                      sion that it has jurisdiction to entertain Guyana’s Application in so far as
                      it concerns the validity of the Arbitral Award of 3 October 1899 and “the
                      related question of the definitive settlement of the land boundary dispute”
                      between the Parties. In this opinion, I shall set forth the reasons for my
                      disagreement with the Court’s approach.

                         2. In my view, the Court’s Judgment in this case undermines the fun-
                      damental principle of consent of the parties to its jurisdiction and is
                      inconsistent with both the Court’s Statute and its jurisprudence. In its
                      prior judgments, the Court has established not only that the consent of
                      the parties is required for it to exercise jurisdiction, as is provided in its
                      Statute, but also that such consent must be “certain”, “unequivocal” and
                      “indisputable” 1. The Court in its Judgment ignores this high threshold
                      for finding consent, reaching the unprecedented decision to exercise juris-
                      diction on the basis of a treaty that does not even mention the Court, let
                      alone contain a compromissory clause. This is especially problematic
                      because one of the Parties has consistently refused to bring the present
                      dispute before the Court, as was most recently demonstrated by its deci-
                      sion not to participate in the proceedings, though it presented a Memo-
                      randum with serious legal arguments that, in my view, did not receive due

                         1 See Certain Questions of Mutual Assistance in Criminal Matters (Djibouti v. France),

                      Judgment, I.C.J. Reports 2008, p. 204, para. 62.

                      64




4 Ord_1205.indb 124                                                                                               20/12/21 15:50

                      516 	 arbitral award of 3 october 1899 (diss. op. gevorgian)

                      consideration from the Court. Moreover, in the context of this dispute,
                      the Court should have taken into account that the case involves
                      national interests of the highest order such as rights to large amounts of
                      territory.
                         3. A key basis for the Court’s flawed approach to the issue of consent
                      is its finding that Article IV, paragraph 2 of the Geneva Agreement gives
                      the Secretary-­ General of the United Nations the authority to issue a
                      legally binding decision on the means of settlement to be employed by the
                      Parties. In my view, this interpretation is not supported by the text of the
                      Geneva Agreement or the Agreement’s object and purpose. The Geneva
                      Agreement was meant to assist the Parties in achieving an agreed resolu-
                      tion of their dispute, and not to subject the Parties to a particular form of
                      dispute settlement against their will.



                           I. The Allegedly Binding Nature of the Secretary-­General’s
                                               Choice of the Court

                        4. In paragraph 74 of the Judgment, the Court concludes that “the
                      Parties conferred on the Secretary‑General the authority to choose, by a
                      decision which is binding on them, the means to be used for the settle-
                      ment of their controversy” 2. This conclusion, in my view, is contrary to
                      the text of the Geneva Agreement, which contains no indication whatso-
                      ever that the Secretary‑General has the authority to make legally binding
                      decisions. In this respect, moreover, the Court misinterprets the Geneva
                      Agreement’s object and purpose, ignoring key elements of the preamble
                      and Article IV (2) which make absolutely clear that the true purpose of
                      the Agreement is to facilitate “an agreed settlement” 3 to the Parties’ dis-
                      pute. The factors relied upon by the Court in support of its interpretation
                      of the Geneva Agreement to me are not persuasive for the following rea-
                      sons.

                                              1. Text of the Geneva Agreement
                         5. In paragraph 72 of the Judgment, the Court analyses the provision
                      in Article IV (2) that the Parties “shall refer the decision as to the means
                      of settlement . . . to the Secretary-­General” and makes a finding that the
                      term “shall” “should be interpreted as imposing an obligation on States
                      parties”; that the term “refer” “conveys the idea of entrusting a matter to
                      a third party”; and that the term “decision” “is not synonymous with

                           2
                           See paragraph 74 of the present Judgment.
                           3
                           See Application of the International Convention for the Suppression of the Finan-
                      cing of Terrorism and of the International Convention on the Elimination of All Forms of
                      Racial Discrimination (Ukraine v. Russian Federation), Preliminary Objections, Judgment,
                      I.C.J. Reports 2019 (II), p. 599, para. 109.

                      65




4 Ord_1205.indb 126                                                                                              20/12/21 15:50

                      517 	 arbitral award of 3 october 1899 (diss. op. gevorgian)

                      ‘recommendation’ and suggests the binding character of the action taken
                      by the Secretary-­General as to his choice of the means of settlement”. On
                      this basis, the Court arrives at the conclusion that “the Parties made a
                      legal commitment to comply with the decision of the third party on whom
                      they conferred such authority” 4. I cannot agree with this interpretation,
                      as the terms “shall” and “decision” do not necessarily indicate the cre-
                      ation of a legal obligation.

                          6. While the Court has previously found that the word “shall” imposes
                       an obligation on State parties in the context of Article 4 (1) of the
                       United Nations Convention against Transnational Organized Crime (also
                       known as the “Palermo Convention”) 5, the Court in the present case pro-
                       vides no reason to consider that this word should be given an identical
                       construction in Article IV (2) of the Geneva Agreement. In fact, the Court
                       has found, in other cases, that treaty provisions containing the word
                       “shall” do not impose binding legal obligations upon the parties 6. More-
                       over, the term “shall refer” does not necessarily indicate that the Parties
                       entrusted a third party with the authority to make a legally binding deci-
                       sion.
                          7. While the Court now assumes that the word “decision” is “not syn-
                       onymous with ‘recommendation’”, the Court itself has made clear, in past
                       cases, that the term “decision” can in fact mean “recommendation”, and
                       therefore does not necessarily indicate a legal obligation of compliance.
                       The Court observed with regard to “decisions” of the General Assembly
                       under Article 18 of the United Nations Charter that “[t]hese ‘decisions’. . .
                       include certain recommendations” in addition to decisions with disposi-
                       tive force and effect 7. The Court thus acknowledged that the reference to
                      “decisions” in Article 18 did not exclusively refer to legally binding
                      ­decisions.
                          8. In sum, I am of the view that the Court’s textual analysis of Arti-
                       cle IV (2) does not establish that the Secretary-­General’s choice as to the
                       means of settlement is legally binding upon the Parties.


                                      2. Object and Purpose of the Geneva Agreement
                         9. The Court also purports to rely on the object and purpose of the
                      Geneva Agreement, which it characterizes in paragraph 73 of the
                      ­Judgment as “ensur[ing] a definitive resolution of the controversy between


                           4
                           See paragraph 72 of the present Judgment.
                           5
                           Immunities and Criminal Proceedings (Equatorial Guinea v. France), Preliminary
                      Objections, Judgment, I.C.J. Reports 2018 (I), p. 321, para. 92.
                         6 Oil Platforms (Islamic Republic of Iran v. United States of America), Preliminary

                      Objection, Judgment, I.C.J. Reports 1996 (II), pp. 812‑814, paras. 24‑28.
                         7 Certain Expenses of the United Nations (Article 17, paragraph 2, of the Charter), Advi-

                      sory Opinion, I.C.J. Reports 1962, p. 163.

                      66




4 Ord_1205.indb 128                                                                                                  20/12/21 15:50

                      518 	 arbitral award of 3 october 1899 (diss. op. gevorgian)

                      the Parties” 8. This interpretation of the Agreement’s object and purpose,
                      in my view, is flawed, as it ignores several relevant portions of the Agree-
                      ment’s preamble and text.
                         10. First, the Court omits any discussion of the fourth paragraph of
                      the Geneva Agreement’s preamble, which provides that any outstanding
                      controversy between the parties should “be amicably resolved in a man-
                      ner acceptable to both parties”. This statement should not be taken to be
                      a mere platitude. The Court recently observed, in Ukraine v. Russia, that
                      “references to the ‘amicable solution’” of a dispute in Articles 12 and 13
                      of International Convention on the Elimination of All Forms of Racial
                      Discrimination (CERD) indicate that “the objective of the CERD Com-
                      mittee procedure is for the States concerned to reach an agreed settlement
                      of their dispute” 9. There is even greater reason to find that the objective
                      of the Geneva Agreement is to reach an agreed settlement of the dispute,
                      by a solution “acceptable to both parties”.

                         11. Thus, I am of the view that the Geneva Agreement’s true object and
                      purpose is to assist the Parties in reaching an agreed resolution of the pres-
                      ent dispute. If the object and purpose of the Geneva Agreement is so
                      framed, the Secretary‑General’s role could be conceived of as similar to
                      that of a conciliator entrusted with helping the Parties reach an agreed
                      solution to the dispute rather than imposing a means of settlement on them.
                         12. A second significant flaw with the Court’s approach to the object
                      and purpose of the Geneva Agreement, in my view, is that it gives
                      ­inadequate consideration to the second sentence of Article IV (2). That
                       sentence provides:
                                    “If the means so chosen do not lead to a solution of the controversy,
                               the said organ or, as the case may be, the Secretary-­General of the
                               United Nations shall choose another of the means stipulated in
                               ­Article 33 of the Charter of the United Nations, and so on until
                                the controversy has been resolved or until all the means of peaceful
                                ­settlement there contemplated have been exhausted.” (Emphasis added.)

                         13. This provision requires the Secretary-­General to continue choosing
                      from the means of settlement listed in Article 33 until one of two possible
                      outcomes is reached: either (1) the controversy between the Parties is
                      resolved, or (2) all the means of peaceful settlement contemplated in Arti-
                      cle 33 have been exhausted. So, Article IV (2) contains no presumption
                      that the controversy between the Parties will definitively be resolved.


                           8
                           See paragraph 73 of the present Judgment.
                           9
                           Application of the International Convention for the Suppression of the Financing of
                      Terrorism and of the International Convention on the Elimination of All Forms of Racial
                      Discrimination (Ukraine v. Russian Federation), Preliminary Objections, Judgment,
                      I.C.J. Reports 2019 (II), p. 599, para. 109; emphasis added.

                      67




4 Ord_1205.indb 130                                                                                              20/12/21 15:50

                      519 	 arbitral award of 3 october 1899 (diss. op. gevorgian)

                         14. This provision in Article IV (2), in my view, strongly indicates that
                      the Parties, in concluding the Geneva Agreement, did not intend to sub-
                      ject themselves to a binding method of dispute resolution that would
                      guarantee a definitive resolution of the controversy. If this had been their
                      intent, they could have left out the final portion of Article IV (2), instead
                      ending that provision with the phrase “and so on until the controversy
                      has been resolved”. Article IV (2) is better interpreted as requiring agree-
                      ment by the Parties before the Secretary‑General’s choice of the means of
                      settlement may be implemented. Such an interpretation would explain
                      how the Secretary‑General’s choice of a binding means such as judicial
                      settlement could leave the controversy unresolved, namely by allowing
                      for the possibility that the Parties would fail to agree on the implementa-
                      tion of the Secretary-­General’s choice. Therefore, in my view, the final
                      sentence of Article IV (2) provides additional evidence that the Geneva
                      Agreement aims to facilitate an agreed resolution of the controversy, and
                      not a resolution that is imposed upon the Parties by any third party.

                         15. In paragraph 86 of the Judgment, the Court provides an uncon-
                      vincing alternative explanation for the language at the end of Arti-
                      cle IV (2). It suggests that this language could account for a judicial
                      decision which only partially addresses the Parties’ dispute, but it admits
                      that such a scenario would be contrary to what it considers the object and
                      purpose of the Geneva Agreement 10. In other words, rather than acknowl-
                      edging that the text of Article IV (2) is inconsistent with its interpretation
                      of the Agreement’s object and purpose, the Court contends that the Par-
                      ties chose to include language in Article IV (2) that would only come into
                      play if the purpose of the Agreement were defeated.

                         16. In my view, this is a strained and implausible interpretation of
                      Article IV (2). If the Parties had truly envisaged that the mechanism
                      established by the Geneva Agreement would ensure a definitive resolution
                      of the controversy, there would have been no reason for them to include
                      language contemplating the Agreement’s failure to achieve such a resolu-
                      tion. The Agreement’s object and purpose consists of facilitating an
                      agreed solution to the controversy.

                                                         3. Additional Factors
                      A. Documents relied upon by the Court
                         17. The Court cites a number of documents promulgated after the con-
                      clusion of the Geneva Agreement in order to prove that the Parties (and
                      Venezuela in particular) agreed with its interpretation of Article IV (2). In
                      my view, none of these documents contains any acknowledgment that the
                      Secretary-­
                                General’s choice of means was meant to be legally binding

                           10   See paragraph 86 of the present Judgment.

                      68




4 Ord_1205.indb 132                                                                                    20/12/21 15:50

                      520 	 arbitral award of 3 october 1899 (diss. op. gevorgian)

                      upon the Parties. Rather than supporting the Court’s position, the docu-
                      ments cited in the Judgment only further indicate that there has been no
                      “unequivocal” and “indisputable” expression of consent to the Court’s
                      jurisdiction, as required by the Court’s jurisprudence.

                         18. The Court first cites in paragraph 75 an excerpt from a document
                      explaining Venezuela’s motives for ratifying the Protocol of Port of
                      Spain, which imposed a 12‑year moratorium on the operation of Arti-
                      cle IV of the Geneva Agreement. In this document, it is stated that
                                “the possibility existed that . . . an issue of such vital importance . . .
                                as the determination of the means of dispute settlement, would have
                                left the hands of the two directly interested Parties, to be decided by
                                an international institution chosen by them, or failing that, by the
                                Secretary-­General of the United Nations” 11.
                         19. Nothing in this statement indicates that Venezuela considered Arti-
                      cle IV (2) to confer binding decision-­making authority upon the Secretary-­
                      General. At most, it reflects Venezuela’s understanding that, if
                      Article IV (2) were to be implemented, the choice of the means of settle-
                      ment would no longer be the object of direct negotiations between the
                      Parties. Indeed, the same document cited by the Court elsewhere states
                      that an “essential advantage” of the Protocol of Port of Spain is the fact
                      that it “[a]voids our border dispute with Guyana from leaving (in a very
                      short period, possibly three months) direct negotiations between the inter-
                      ested Parties to passing into the hands of third parties” 12. Indeed, once
                      the Parties referred the choice of means of settlement to the Secretary‑­
                      General, they were no longer engaging in direct negotiations, but rather
                      other forms of peaceful dispute settlement (such as good offices). This
                      does not mean, however, that the Secretary-­General had the authority to
                      issue binding decisions.

                         20. The Court also cites, in paragraph 77, a statement made before the
                      Venezuelan National Congress on 17 March 1966 by the then-­Minister
                      for Foreign Affairs of Venezuela, Mr. Ignacio Iribarren Borges on the
                      occasion of the Geneva Agreement’s ratification. The Minister is quoted
                      as stating that “[t]he only role entrusted to the Secretary-­     General of
                      the United Nations [was] to indicate to the parties the means of peaceful
                      settlement of disputes . . . provided in Article 33” 13.
                         21. The Minister’s statement does not support the argument that the
                      Parties are bound by the Secretary-­General’s choice. If anything, this
                      statement suggests that the Secretary-­General was not viewed as capable
                      of issuing binding decisions. The Court does not “indicate” solutions to a
                      dispute, but issues a definitive ruling. It is a conciliator or mediator who

                           11 Paragraph 75 of the present Judgment.
                           12 Memorial of Guyana, Ann. 47, para. 8 (b); emphasis added.
                           13 Paragraph 77 of the present Judgment.



                      69




4 Ord_1205.indb 134                                                                                           20/12/21 15:50

                      521 	 arbitral award of 3 october 1899 (diss. op. gevorgian)

                      indicates solutions to a dispute, with the ultimate decision being left to
                      the parties.
                         22. The Court cites in paragraph 87 a joint statement issued by the
                      Venezuelan and United Kingdom Ministers for Foreign Affairs, along
                      with the Prime Minister of British Guiana. That statement, issued con-
                      temporaneously with the signing of the Geneva Agreement, states that
                      “an agreement was reached whose stipulations will enable a definitive
                      solution” to the controversy between the Parties 14. Importantly, this joint
                      statement does not state that the Geneva Agreement will “ensure” or
                      “guarantee” a definitive solution of the controversy. Rather, use of the
                      term “enable” indicates an understanding on the part of the Parties that
                      the Geneva Agreement made a definitive solution possible. This again is
                      consistent with an interpretation of the Agreement’s object and purpose
                      as facilitating an agreed solution to the controversy, rather than
                      “ensur[ing] a definitive resolution” thereof.

                        23. In sum, I do not consider that any of the documents relied upon by
                      the Court establish that the Parties understood the Secretary-­General’s
                      choice of means of settlement to be binding.

                      B. Factors omitted by the Court
                         24. In my view, the Court gives inadequate attention to the fact that,
                      prior to the conclusion of the Geneva Agreement, Venezuela had mani-
                      fested on several occasions its unwillingness to have issues related to its
                      territory decided by third parties without its clear consent. In this respect,
                      it should be noted that Venezuela had concluded, in 1939, a bilateral
                      treaty with Colombia providing, in general, for submission of disputes to
                      conciliation or judicial settlement. However, Article II of that treaty
                      expressly excluded any disputes relating to the territorial integrity of the
                      parties from being submitted to third‑party settlement 15. A similar
                      1940 bilateral treaty between Venezuela and Brazil required, at Article IV,
                      that the parties attempt to conclude a special agreement before any dis-
                      putes could be submitted to judicial settlement 16. These treaties reflect
                      Venezuela’s unwillingness, prior to 1966, to subject itself to judicial settle-
                      ment without its express consent, particularly with regard to territorial
                      disputes, and should have been taken into account by the Court.




                           14
                           Paragraph 87 of the present Judgment.
                           15
                           Treaty of non-­aggression, conciliation, arbitration and judicial settlement, signed at
                      Bogotá on 17 December 1939, United Nations, Treaty Series (UNTS), Vol. 1257, Part
                      Two, p. 463, Art. II.
                        16 Treaty for the pacific settlement of disputes, signed at Caracas on 30 March 1940,

                      UNTS, Vol. 51, Part Two, p. 308, Art. IV.

                      70




4 Ord_1205.indb 136                                                                                                  20/12/21 15:50

                      522 	 arbitral award of 3 october 1899 (diss. op. gevorgian)

                           II. Other Arguments concerning the Parties’ Alleged Consent
                                       to Judicial Settlement by the Court

                         25. Apart from the supposedly binding nature of the Secretary-­
                      General’s decision‑making authority, the Court rests on two other argu-
                      ments in attempting to demonstrate the Parties’ consent to the Court’s
                      jurisdiction. First, it states in paragraph 82 that, by including a renvoi to
                      Article 33 of the United Nations Charter (which in turn refers to judicial
                      settlement) in Article IV (2), the Parties “accepted the possibility of the
                      controversy being settled by that means” 17. It adds that if the Parties had
                      wished to exclude judicial settlement, they could have done so during
                      their negotiations 18. However, there is a significant difference between the
                      Parties “accept[ing] the possibility” of recourse to judicial settlement and
                      their unequivocal consent in advance to such settlement. Moreover, by
                      the Court’s own logic, if the Parties had wished to provide consent in
                      advance to judicial settlement by the Court, without the need for further
                      agreement between them, they could have included an express statement
                      to this effect in Article IV (2). However, they chose not to do so.

                         26. Secondly, the Court suggests in paragraph 114 that Article IV (2)’s
                      reference to the decision of the Secretary-­General would be deprived of
                      effet utile if that decision were subject to the further consent by the Par-
                      ties for its implementation. However, this argument does not account for
                      the possibility that the Secretary‑General could have a non‑binding role
                      in the dispute settlement process, akin to that of a conciliator. While it is
                      true that the Secretary-­General’s role only comes into play when the Par-
                      ties have otherwise failed to agree on a means of settlement, this does not
                      mean that his intervention in a non‑legally binding capacity would neces-
                      sarily be unhelpful. Article 33 of the United Nations Charter makes clear
                      that negotiation is a form of dispute settlement separate from conciliation
                      or mediation, indicating that there is distinct value to the latter proce-
                      dures even if the third party in question is not empowered to issue bind-
                      ing decisions.


                                                           III. Conclusion

                        27. Given the foregoing, I am of the view that the Geneva Agreement
                      contains no certain, unequivocal indication of the Parties’ consent to the
                      Court’s jurisdiction, and therefore the Court has erred in finding that it
                      has jurisdiction to entertain Guyana’s Application.

                       28. The dangers of the Court’s approach are well illustrated by its ulti-
                      mate conclusion that the Court has jurisdiction over the question con-

                           17   See paragraph 82 of the present Judgment.
                           18   Ibid.

                      71




4 Ord_1205.indb 138                                                                                   20/12/21 15:50

                      523 	 arbitral award of 3 october 1899 (diss. op. gevorgian)

                      cerning the “definitive settlement of the land boundary dispute” between
                      Guyana and Venezuela 19. This would be a decision of potentially enor-
                      mous significance for the Parties, and thus the fact that the Court bases
                      its finding of jurisdiction to make this decision upon an instrument that
                      contains no compromissory clause and does not even mention the Court
                      is cause for concern.
                         29. Rather than basing itself upon an unequivocal, indisputable indica-
                      tion of Venezuela’s consent, as its jurisprudence requires, the Court goes
                      looking for reasons to exercise jurisdiction, relying in particular on the
                      presumed intentions of the Parties and upon a series of statements that
                      are, at best, of ambiguous meaning. The Court ignores language in the
                      text of the Geneva Agreement that squarely contradicts its position and is
                      unable to point to any express statement evidencing either consent to this
                      Court’s jurisdiction or an acknowledgment that the Secretary‑General’s
                      choice of the means of settlement is legally binding. In my view, this
                      approach is wrong and undermines the fundamental principle of consent
                      by the parties to the jurisdiction of the Court.

                      (Signed) Kirill Gevorgian.




                           19   See paragraph 138 (1) of the present Judgment.

                      72




4 Ord_1205.indb 140                                                                                20/12/21 15:50

